Title: From George Washington to Lieutenant Colonel Joseph Reed, 8 November 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 8th Novr 1775.

The Ship-wreck of a Vessell, said to be from Philadelphia to Boston near Plymouth, with 120 Pipes of Wine, 118 of which are save’d—another from Boston to Hallifax near Beverly, with about 240£s worth of dry Goods—the taking of a Wood Vessel bound to Boston by Captn Adams—and the sudden departure of Mr Randolph (occassiond by the death of his Uncle) are all the occurrances, worth noticing, which have happen’d since you left this.
I have order’d the Wine, and Goods to this place, for Sale—as

also the Papers—the Latter, may unfold secrets that may not be pleasing to some of your Townsmen; & which, so soon as known, will be communicated—I have been happy enough to convince Captn McPherson, as he says, of the propriety of returning to the Congress—he sets out this day—& I am happy in his having an oppertunity of laying before them a scheme for the destruction of the Naval Force of G: Britain. A Letter, & Journal of Colo. Arnold’s to the 13th Ulto, is come to hand—Copy of which I Inclose to the Congress & by application to Mr Thompson you can see—I think he is in Quebec—if I hear nothing more of him in five days, I shall be sure of it.
I had like to have forgot, what sets heaviest upon my Mind; the new arrangement of Officers—although we have not enough to constitute the new Corps it hath employed the Genl Officers and myself—ever since thursday last, & we are nearly as we begun—Connecticut wants no Massachusets-man in their Corp—Massachusets thinks their is no necessity for a Rhode Islander to be Introduced amongst them—& New Hampshire Says, it’s very hard that her valuable & experienc’d Officers (who are willing to serve) should be discarded, because her own Regiments, under the New Establishment cannot provide for them. In short, after a four days labour, I expect that numbers of Officers, who have given in their names to serve, must be discarded from Massachusets (where the Regiments have been numerous, & the number in them small) & Connecticut compleated with a fresh recruit of Officers from its own Governmt—this will be departing, not only from the principals of common justice, but from the Letter of the Resolve, agreed on at this place; but, at present, I see no help for it. We are to have another meeting upon the matter this day when something must be hit upon as time is slipping of—My Compliments to Mrs Reed, & to all enquiring friends. I am with sincerety & truth Dr Sir Yr Affecte Hble Servt

Go: Washington


P.S. I had just finishd my Letter when a blundering Lieutt, of the blundering Captn Coit, who had just blunderd upon two Vessels from Nova Scotia, came in with the Acct of it; &, before I could rescue my Letter, without knowing what he did pickd up a Candle, & sprinkled it with Grease—but these are kind of

Blunders which one can readily excuse. The Vessels contain Hay, live Stock, Poultry, &ca and are now safely Moord in Plymouth Harbour. Yr &ca


G. W——n.
